DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments filed on August 11, 2021 did not alleviate all 35 U.S.C. 112 issues and in some cases these amendments introduced new 35 U.S.C. 112 issues, please see below for current rejections.

Drawings
It is noted that while the Replacement Drawings that were submitted on August 11, 2021 are no longer photograph quality the following drawing objections still remain. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first region and second region must be shown or the feature(s) canceled from the claim(s).  It is noted that the specification as originally filed states that the first and second regions (70 and 74 in at least in paragraph 0049) are designations on the forming apparatus and not the workpiece as currently claimed. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites: “the second flange transitioning from the first region to the second region, the second region and the first flange converging at a corner of the surface”
It is unclear how the “second flange” can be “transitioning” from the first region to the second region when previously the claim stated that the second flange “includes” the first region and the second region. It is unclear if this is meant to be an additional method step or meant to 
It is further unclear when the “corner” was formed – it is currently written in narrative format. Also, it is unclear how only the second region is “converging” at the corner because the second region is part of the second flange which also includes a first region. Additionally, the limitation is unclear because the regions and flanges have not been defined with respect to anything (or each other) on the workpiece. The flanges could be on opposite sides of the workpiece and therefore, a corner is not necessarily required in that interpretation i.e. the flanges do not necessarily have to converge at a corner. In order for the flanges to be required to converge at a corner, a positive recitation of forming a corner would need to be claimed with a defining relationship between the flanges and regions accordingly.
Claim 11 recites: “while pressing the workpiece between the first set of stamping tools to control the transitioning from the first region to the second region” – it is not clear what the metes and bounds of “to control the transitioning” are. It is noted that the specification as originally filed does not provide a
Claim 12 recites: “wherein the step of forming the first flange includes bending the first flange to a first angle relative to the surface” – it is unclear if the “first angle” is referring the angle previously set forth in the following limitation in claim 1 “the first region being bent great than 90 relative to the surface” or if this claim is requiring an additional angle.
Claim 16 recites: “such that work surfaces of the first flange steel are spaced apart from the flange post by a thickness of the workpiece…such that work surfaces of the second flange steel are spaced apart from the flange post by the thickness of the workpiece.” It is unclear how the limitation requires multiple “work surfaces” of a single element (flange steel) to be spaced 
Claim 21 recites: “wherein the second region has an angle relative to the surface that unwinds as the second region approaches the corner of the surface.” It is unclear if the “angle” is referring the angle previously set forth in the following limitation in claim 10 “the second region being bent less than 90 relative to the surface” or if this claim is requiring an additional angle.
Examiner notes that no art has been applied to claim 10-18 and 21-22; however, the claims as currently presented are not deemed allowable and Applicant is required to clarify in compliance with 35 USC 112 so as to facilitate a clear understanding of the claimed invention and the protection sought.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERESA M EKIERT/Primary Examiner, Art Unit 3725